Citation Nr: 9914390	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
hemorrhoidectomy, currently evaluated as 10 percent 
disabling.
 

ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran was originally granted service connection for the 
residuals of a hemorrhoidectomy and assigned a zero percent 
evaluation in June 1996.  In September 1997, the RO denied 
his claim for an increased rating, and he initiated the 
current appeal.  In April 1998, the RO increased the rating 
to 10 percent.  He was scheduled for a hearing before a 
Member of the Board at the RO in February 1999, but he failed 
to appear. 

In his substantive appeal submitted in June 1998, the veteran 
possibly raised the issue of entitlement to an earlier 
effective date by stating that he should have been awarded 
back-pay.  As this issue is not presently before the Board, 
it is referred to the RO for clarification of whether the 
veteran intended to raise this issue and appropriate action. 


FINDING OF FACT

The veteran's residuals of a hemorrhoidectomy do not include 
persistent bleeding, secondary anemia, or fissures.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the residuals of a 
hemorrhoidectomy is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, Code 7336 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected residuals of a hemorrhoidectomy.  As a 
preliminary matter, the Board finds that the veteran's claim 
on this issue is plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
recent VA examinations to evaluate his condition and relevant 
treatment records, both VA and private, have been obtained.

Background

The claim for an increased evaluation was initiated in May 
1997.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's available service 
medical records as well as all other evidence of record 
pertaining to the history of his service-connected hemorrhoid 
disorder.  The Board has identified nothing in this 
historical record which suggests that the current evidence is 
not adequate to fairly determine the rating to be assigned 
for his disability.

VA treatment records from 1996 and 1997 show the veteran was 
seen for treatment of his low back and knees.  There was no 
indication of any treatment for hemorrhoids.  

Private treatment records show that in August 1996, he 
reported having rectal bleeding over the prior three days 
when he had bowel movements, and that he had a history of 
hemorrhoids in the past.  Rectal examination was guaiac 
negative.  No masses were noted, but there was some 
hemorrhoidal tissue noted.  He underwent a flexible 
sigmoidoscopy in early December 1996.  No abnormalities were 
noted and there was no blood present in his colon.  In 
January 1997, it was reported that he had recently had a 
normal air contrast barium enema and that he had not had any 
bleeding since being seen in early December.  In April 1997, 
he reported some tenderness in the right side of the rectum.  
The examining physician could not digitally feel any 
abnormality and could not visualize anything in the external 
rectal area.  Anoscopic examination also failed to visualize 
any abnormality, including blood.  In June 1997, it was noted 
that he had been having some hemorrhoidal itching, but he 
denied having any bleeding.  Rectal examination revealed 
irritation of the rectum and some small external hemorrhoid 
tags.      

The report of a special VA examination in July 1997 noted the 
veteran complained that his hemorrhoids had became worse 
since his 1994 surgery.  Physical examination of the rectum 
was negative.  It was noted that he complained of occasional 
bleeding, but the occult blood test was negative.  There was 
no soiling, incontinence, tenesmus, fecal leakage, or anemia.  
He was not dehydrated or malnourished.  The diagnosis was 
Grade 2 internal hemorrhoids described as relatively trivial 
on examination.

Private treatment records from August 1997 note that over the 
prior few days, the veteran had had a flare-up of hemorrhoids 
with some discomfort on bowel movement and some rectal 
bleeding.  Examination revealed an external hemorrhoid on the 
left side that was tender to palpation and not very large, 
measuring about 0.5 centimeters in diameter.  In November 
1997, it was noted that he had noticed some bright red blood 
when had had a bowel movement.  Examination found he had a 
small rectal tear present at the 5 o'clock position.  The 
assessment was rectal fissure.  In early March 1998, he 
reported rectal pain and bleeding associated with bowel 
movements.  Rectal examination found there was an external, 
one centimeter hemorrhoid on the left side that was partially 
thrombosed and very tender to palpation.  A few days later, 
it was reported that the hemorrhoid was about twice the size 
from his previous examination.  He underwent an excision and 
drainage of the hemorrhoid.  

The veteran submitted a statement in March 1998 in which he 
stated that he had been off from work and had undergone 
another hemorrhoidectomy.  He said that, in the last 7 
months, he had missed a total of 80 hours of work for his 
hemorrhoid problems.  He also reported that he had spent a 
great deal of money on medication to relieve his suffering.  
He said his hemorrhoids got swollen very easily, such as by 
driving for 20 minutes, eating spicy foods, or sitting on any 
hard surfaces or doing heavy lifting.  He also submitted a 
statement from his wife asserting that he had been having 
problems with his hemorrhoids since 1994 and describing how 
his problems had interfered with their family trips.

The report of a special VA examination in March 1998 noted 
that the veteran had undergone his third hemorrhoid operation 
about 3 weeks prior to the examination.  It was noted that he 
reported he had a little bleeding postoperatively but had not 
had bleeding following the postoperative period.  It was also 
reported that he had good control of his sphincter and no 
fecal leakage.  He denied bleeding from his hemorrhoids since 
his last surgery.  Physical examination found that he had no 
pallor or other signs of anemia.  Examination of the perineum 
revealed no fissures.  He had a very large external 
hemorrhoid that was visible at approximately 5 o'clock.  He 
also had another large hemorrhoid at about 8 o'clock and an 
internal hemorrhoid at roughly ten o'clock.  The sphincter 
was very tender and also very tight.  Stool testing for 
occult blood was negative.  One of the internal hemorrhoids 
seemed to be thrombosed.  The examiner did not see any active 
bleeding.  The impressions included persistent internal and 
external hemorrhoids and status post hemorrhoidectomy times 
three.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where entitlement 
to compensation has already been established and an increase 
in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v, 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the case of a hemorrhoidectomy, VA rates any disability 
according to the residuals which result from the procedure.  
Hemorrhoids, whether external or internal, with persistent 
bleeding and with secondary anemia, or with fissures are 
rated as 20 percent disabling.  When they are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, they are rated at 10 percent 
disabling.  38 C.F.R. § 4.114, Code 7336.

In this case, the veteran has reported that he has constant 
rectal bleeding and fissures.  However, there is no 
indication in the medical evidence that he has more than 
occasional bleeding associated with bowel movements, and 
recent examination found that he did not have anemia or 
fissures.  Thus, after considering the entire evidence of 
record, the Board concludes that the 10 percent disability 
evaluation was properly assigned, as the requirements for a 
higher evaluation have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, Code 
7336.  

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  While the veteran claims that he has 
had to miss a lot of work due to his hemorrhoid disorder, the 
record does not show that his condition results in more than 
frequent recurrences of hemorrhoids, which are large and 
thrombotic.  Moreover, it has not been shown that the 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Thus, 
the Board does not find that the disability picture in this 
case is so exceptional or unusual so as to warrant an 
evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (1998).  

Finally, the Board has carefully reviewed the evidence of 
record; however, the Board does not find the evidence so 
evenly balanced that there is doubt on any material issue.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a hemorrhoidectomy is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

